Citation Nr: 1111807	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spinal stenosis.

2.  Entitlement to an initial compensable evaluation for Adie's tonic syndrome, right eye.

3.  Entitlement to an initial compensable evaluation for a nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision.

4.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable evaluation for keratosis.

6.  Entitlement to service connection for right trapezius muscle spasms, claimed as right shoulder pain.

7.  Entitlement to service connection for a cervical strain with muscle spasms.

8.  Entitlement to service connection for obstructive sleep apnea, including snoring.

9.  Entitlement to service connection for thrombosed hemorrhoids.

10.  Entitlement to service connection for a bladder disorder.

11.  Entitlement to service connection for a prostate disorder.

12.  Entitlement to service connection for basal cell carcinoma.

13.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

14.  Entitlement to service connection for a dental disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and April 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an initial evaluation in excess of 20 percent for lumbar spinal stenosis; entitlement to an initial compensable evaluation for Adie's tonic syndrome; entitlement to service connection for obstructive sleep apnea, to include snoring; and entitlement to service connection for a dental disorder on a direct basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran's nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision, is characterized by surgical excision of redundant tissue of the pharynx, with no additional functional limitation.

2.  The Veteran's GERD is characterized by acid reflux.

3.  The Veteran's keratosis is characterized by dry, scaly patches on the arms, head, and neck.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran's disability associated with right trapezius muscle spasms, claimed as right shoulder pain, is due to any incident or event in active service, and arthritis of the right shoulder was not manifested within one year after service.

5.  The competent and probative evidence of record preponderates against a finding that the Veteran's cervical strain is due to any incident or event in active service, and arthritis of the cervical spine was not manifested within one year after service.

6.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the denial of service connection for thrombosed hemorrhoids at the October 2010 hearing.

7.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the denial of service connection for a bladder disorder at the October 2010 hearing.

8.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the denial of service connection for a prostrate disorder at the October 2010 hearing.

9.  The competent and probative evidence of record preponderates against a finding that the Veteran's basal cell carcinoma is due to any incident or event in active service.

10.  The competent and probative evidence of record preponderates against a finding that the Veteran's diabetes mellitus, type II, is due to any incident or event in active service, to include as due to herbicide exposure, and it was not manifested within one year after service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Codes (DCs) 6699-6502 (2010).

2.  The criteria for an initial compensable evaluation for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 4.114, DCs 7399-7346.

3.  The criteria for an initial compensable evaluation for keratosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 4.118, DC 7824.

4.  Right trapezius muscle spasms, claimed as right shoulder pain, were not incurred in or aggravated by service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  A cervical strain was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

6.  Because the Veteran has withdrawn his appeal relating to the issue of service connection for thrombosed hemorrhoids, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

7.  Because the Veteran has withdrawn his appeal relating to the issue of service connection for a bladder disorder, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

8.  Because the Veteran has withdrawn his appeal relating to the issue of service connection for a prostate disorder, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

9.  Basal cell carcinoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

10.  Diabetes mellitus, type II, was not incurred in or aggravated by service and cannot be presumed to have been incurred in or aggravated by service, nor is it a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In October 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2007 and April 2008 rating decisions, February 2009 SOC, and August 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the October 2006 letter which VA sent to the Veteran.

The Board finds that the VA examinations which the Veteran was provided for nasal deformity, GERD, keratosis, a cervical strain, right trapezius muscle spasms, and basal cell carcinoma were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The RO did not afford the Veteran a VA examination for diabetes mellitus, type II, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with diabetes mellitus, type II and obstructive sleep apnea, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as diabetes mellitus and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law further provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.  

Based upon an NAS report, the most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

In the present case, the Veteran alleges exposure to Agent Orange while serving in Gulfport, Mississippi.  Information submitted by the Veteran's representative indicates that 15,161 barrels of Agent Orange were stored at Gulfport.  Furthermore, research conducted by the RO fconfirmed that over 15,000 drums of herbicides were stored at the Gulfport Naval Construction Battalion Center (NCBC) site between 1968 and 1977, and were incinerated at sea in 1979.  However, there were no reports of generalized leakage of herbicides at Gulfport,  there was no airborne spraying at Gulfport, and the Gulfport NCBC facility covers 1,098 acres.  Also of record is an undated statement attached to a November 2006 e-mail from W.G.C. of the Navy to the Veteran's representative, indicating that from 1968 to 1977 15,400 drums of Agent Orange were stored at the Gulfport NCBC and that there were frequent leaks.  Mr. C wrote that according to anecdotal information there were constant leaks and the storage area and drainage ditches on base were contaminated.  He said that, in 1987 and 1988, 13 acres of soil were incinerated due to dioxins in the soil, and 20 additional acres on base and 18 off base were identified for additional clean up, which was expected to be completed in 2007.  

The Board notes that there is no presumption of exposure to herbicide agents based upon being stationed at the Gulfport NCBC during the period when Agent Orange was stored there.  The Veteran has not alleged that he personally handled the herbicides, and the record does not show that he was in an area of the Gulfport NCBC where it was stored or that was contaminated.  Furthermore, the record does not show that the Veteran served in Vietnam or other areas where the use of herbicide agents has been confirmed.  Therefore, in the present case the law does not provide presumptive service connection for any disorder on the basis of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a); 3.309(e).

As to the claims for increased ratings, disability evaluations are determined by the application of a schedule of ratings (the "Rating Schedule") which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Evaluation for a Nasal Deformity, Claimed as Sinus Problems,
Status Post Septorhinoplasty, with Revision

The Veteran has claimed entitlement to a compensable evaluation for a nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision.  This disability is currently evaluated as zero percent disabling by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This diagnostic code provides a 10 percent rating for traumatic deviation of the nasal septum, with 50 percent obstruction of the nasal passage on both sides or complete obstruction to one side.  There is no higher rating available under this diagnostic code.  See 38 C.F.R. § 4.97.

A February 2008 VA examination report indicates that the Veteran reported never having a total resolution of symptoms after a February 2000 revision septorhinoplasty.  He reported being bothered by dry nasal mucosa, difficulty breathing through the nose, and snoring.  He used Nasonex to keep the mucosa moistened.  He did not have a history of trauma, neoplasm, osteomyelitis, or sinusitis.  There was a history of perennial nasal allergies.  The examiner noted that there was a nasal deviation that was not due to trauma.  There was no permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, or scarring or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  The larynx had a normal appearance and there had not been a laryngectomy.  There was surgical excision of redundant tissue of the pharynx with no additional functional limitation.  The only effects on activities of daily living were a milder affect on chores and a moderate affect on exercise.  The Veteran's representative indicated at the hearing that the Veteran used inhalers, nasal decongestants, and several medications for his sinuses and nasal deformity.  The examination report and treatment records do not indicate that there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction to one side.  Therefore, the Veteran does not qualify for a compensable evaluation for a nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision.  See 38 C.F.R. § 4.97, DCs 6699-6502.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension (C&P) Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

B.  Increased Evaluation for GERD

The Veteran has claimed entitlement to a compensable evaluation for GERD.  This disability is currently evaluated as zero percent disabling by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

At a February 2008 VA examination the Veteran reported specific problems with acid reflux.  He had taken Prilosec and Aciphex in the past, and was taking Nexium at the time of the examination.  He said he had occasional symptoms that occurred once or twice every two weeks.  The VA examiner described the response to treatment as being good and noted that there were no side effects.  In addition, there was no history of hospitalization or surgery, trauma, neoplasm, incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea or vomiting, and abdominal distention, gnawing or burning pain, episodes of hematemesis or melena, history of nausea, history of vomiting, or history of diarrhea.  There were no abnormal findings on physical examination, and the examiner felt that the GERD was effectively treated with medication.

In evaluating the Veteran's claim, the Board notes that he does not have at least two of the following:  persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Therefore, the Veteran does not qualify for a 10 percent evaluation under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.

As above, given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA C&P Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected GERD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

C.  Increased Evaluation for Keratosis

The Veteran has claimed entitlement to a compensable evaluation for keratosis, currently evaluated as zero percent disabling by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7824.  Under DC 7824, a noncompensable rating is warranted when no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is localized or episodic cutaneous involvement; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is either generalized cutaneous involvement or systemic manifestations; and, when intermittent systemic medication, such as immunosuppressive retinoids, is required for a total duration for six weeks or more, but not constantly, during the past 
12-month period.  A 60 percent rating is warranted when there is generalized cutaneous involvement or systemic manifestations; and constant or near-constant systemic medication, such as immunosuppressive retinoids, is required during the past 12-month period.  38 C.F.R. § 4.118.

At July 2007 private treatment, 24 actinic keratoses were treated with liquid nitrogen cryosurgery.  January 2008 private treatment records indicate that the Veteran had three-to-five-millimeter scaling papules scattered over the forehead, temples, and cheeks, which were actinic keratoses.  He was to be treated with Efudex, applied twice daily for two weeks to the affected areas.  For the two weeks following that he was to apply Locoid ointment.

The Veteran had a VA examination for his skin in February 2008 at which he reported having intermittent dry, scaly patches on his arms, head and neck.  It was noted that he had rough, sandpaper-like lesions and that he had undergone cryotherapy for lesions on the face and neck.  The examiner felt that the Veteran had no functional impairment.  On examination he had more than five lesions on the dorsal forearms less than five millimeters in diameter, consistent in appearance and quality, with actinic keratosis.  There were no active lesions on the face or neck.  The examiner diagnosed the Veteran with actinic keratosis of the bilateral forearms, face and neck.  At a July 2010 examination the diagnosis included status post excisions for solar keratosis.

In evaluating the Veteran's claim, the Board notes that the record does not show that he has had localized or episodic cutaneous involvement and intermittent systematic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during a recent 12-month period.  Therefore, he does not qualify for a 10 percent evaluation.  See 38 C.F.R. § 4.118, DC 7824.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of C&P for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  As noted above, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected keratosis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

D.  Service Connection for Right Trapezius Muscle Spasms, claimed as Right Shoulder Pain, and a Cervical Strain with Muscle Spasms

The Veteran's service treatment records (STRs) show that at an April 1972 VA examination his spine and upper extremities were found to be normal.  On a January 1978 medical history report, he indicated never having had arthritis, rheumatism, or bursitis; a bone, joint or other deformity; a painful or "trick" shoulder; or recurrent back pain.  On examination his spine and upper extremities were found to be normal.  In July 1979 the Veteran complained of a stiff neck and shoulder for three days.  It had gotten progressively worse and the right side of the neck was swollen.  The pain was spreading from the cervical areas down to the shoulders.  He was diagnosed with a neck strain with spasm.

In February 1980,  the Veteran was diagnosed with a thoracic muscle strain after injuring himself lifting a heavy object two days earlier.  Approximately three weeks later he was discharged from physical therapy after obtaining the maximum benefit from it.  In March 1980 the Veteran was diagnosed with a cervical strain.  He had cervical pain and a reduced cervical range of motion.  His cervical range of motion was reduced 10 degrees bilaterally on rotation and flexion was reduced by 15 degrees.  The Veteran was still in pain the following day, and he was referred to physical therapy.  Approximately two weeks later he was discharged from physical therapy after attaining the optimum benefits from it.

December 1983 treatment notes indicate that the Veteran complained of severe spasms in his neck.  On examination the trapezius and sternocleidomastoid muscles were tender and the range of motion was limited due to pain.  He indicated on a September 1984 medical history report that he had never had arthritis, rheumatism, or bursitis, a bone, joint or other deformity, a painful or "trick" shoulder, or recurrent back pain.  On examination his spine and upper extremities were found to be normal.  In September 1986 the Veteran complained of right-side neck and shoulder pain that had persisted for four days.  On examination he had full strength in his right arm and a decreased range of motion in his neck and right arm, secondary to pain.  He was diagnosed with a right trapezius muscle spasm.  He was to use medication, heat, and a sling for the right arm.  

In January 1987 the Veteran complained of pain in the right shoulder after vigorous use.  The pain would last for five days, and at the time of the treatment he had no pain.  He indicated on an April 1987 medical history report that he had never had arthritis, rheumatism, or bursitis, a bone, joint or other deformity, a painful or "trick" shoulder, or recurrent back pain.  On examination his spine and upper extremities were found to be normal.  In December 1987 he was noted to have pain at the posterior of the right shoulder after exercise.  He was diagnosed with probable tendonitis and bursitis.  He indicated recurrent right shoulder pain that was currently asymptomatic on a February 1988 medical history report.  On examination his upper extremities and spine and other musculoskeletal were found to be normal.  A February 1989 medical history report indicates that the Veteran had had right shoulder pain at the trigger point.  On a physical examination his upper extremities and spine and other musculoskeletal were found to be normal.  The Veteran indicated on a June 1990 medical history report that he had had right shoulder pain posteriorly.  On a physical examination his upper extremities and spine and other musculoskeletal were found to be normal.

The post-service treatment records show that, at private treatment in June 2000, the Veteran complained of left shoulder and neck pain.  He was working as a heating and air conditioning technician, and he complained of burning and throbbing in the area of the shoulder joint.  Pain radiated from his neck up to his ear and to the distal shoulder.  He had pain with range of motion in the neck.  The Veteran felt good in the morning but was worse within 10 minutes of getting up.  Symptoms decreased as he worked throughout the day, and he had tingling in his fingers that had been occurring for years and was not affected by the neck pain.  The pain was worse with sitting and overhead reaching, and the Veteran had taken Motrin 800 mg at least twice a day with no improvement of symptoms.  On physical examination the left shoulder was normal and there was pain with range of motion of the neck in the area of the cervical paraspinous muscles and in the trapezius.  An X-ray of the cervical spine was normal and there was no evidence of arthritis.  The Veteran was diagnosed with a left trapezius spasm and a possible herniated disc.

In June 2000 the Veteran complained of neck and left shoulder pain at a private chiropractic consultation.  He was diagnosed with mild degenerative disc disease at C4-5.  He underwent chiropractic treatment on his neck for approximately two months.  Private treatment notes from August 2002 indicate that X-rays showed normal cervical lordosis.  

November 2007 X-rays of the right shoulder from private treatment were normal.  The Veteran was referred to physical therapy for his right shoulder due to supraspinatus tendonitis.  At a physical therapy evaluation, he reported having pain which had progressed over the past month.  He reported having no previous shoulder injury and was unsure of the origin.  The pain had lessened with medication and there was a decreased range of motion in the shoulder.  February 2008 treatment records indicate that the Veteran had had physical therapy for his right shoulder, and had not gotten better.

At a July 2010 VA examination the Veteran reported that since he left service he had experienced continued right shoulder pain which had gotten progressively worse and for which he had taken Percocet.  The symptoms were pain, stiffness, and limitation of motion.  There were no incapacitating episodes or constitutional symptoms of arthritis.  On examination range of motion of the right shoulder was flexion and abduction 0 to 120 degrees and internal and external rotation 0 to 90 degrees.  The left shoulder had range of motion of 0 to 120 degrees flexion and abduction, internal rotation 0 to 70 degrees and external rotation 0 to 90 degrees.  There was no additional limitation with three repetitive motions and no pain with repetitive motion.  X-rays of the shoulders showed mild degenerative disease bilaterally.

The cervical spine had no spasms, atrophy, guarding, pain with motion, tenderness, or weakness on examination.  Range of motion of the cervical spine was 0 to 45 degrees flexion, extension, and bilateral lateral flexion.  Lateral rotation was 0 to 80 degrees bilaterally.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  The examiner opined that it is less likely as not that the Veteran's right shoulder and neck disorders are related to service.  It was noted that, although he was diagnosed with neck and right shoulder strains in September 1986, strains are self limiting and do not lead to complications.  The right shoulder pain that the Veteran complained of at his 1990 separation examination was most likely a strain because functions were grossly normal on examination.  The examiner felt it was more likely that post-service activities caused the current right shoulder and cervical disorders.

We recognize the sincerity of the arguments advanced by the Veteran that his right trapezius muscle spasms, claimed as right shoulder pain, and cervical strain with muscle spasms are service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, shoulder and cervical disorders require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  While the Veteran's work as a hospital corpsman during service makes him more knowledgeable in medical matters than the average lay person, there is no indication from the record that he has expertise on any of the disorders for which he is claiming service connection.  

There are no competent opinions of record that the Veteran's right trapezius muscle spasms and cervical strain are related to active service.  The July 2010 VA examiner found such a causative relationship to be unlikely, and the Board also notes that at November 2007 treatment the Veteran reported having sustained no previous right shoulder injury.  The previous post-service treatment records for shoulder pain had pertained to the left shoulder.

Because the evidence preponderates against the claims of service connection for right trapezius muscle spasms, claimed as right shoulder pain, and cervical strain with muscle spasms, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E.  Service Connection for Thrombosed Hemorrhoids, a Bladder Disorder,
and a Prostate Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

By an August 2007 rating decision, the RO denied the Veteran's claim for service connection for thrombosed hemorrhoids.  An April 2008 rating decision confirmed and continued the denial of service connection for thrombosed hemorrhoids and denied service connection for a bladder disorder and a prostate disorder.  The Veteran filed a notice of disagreement as to that determination, a statement of the case was issued in February 2009, and he perfected his appeal by filing a VA Form 9 in April 2009.

At his October 2010 hearing before the undersigned, the Veteran indicated that he wished to withdraw the appeal for service connection for thrombosed hemorrhoids, a bladder disorder, and a prostate disorder.  This statement constitutes a verbal withdrawal of the substantive appeal with regard to that matter, and has now been reduced to writing in the hearing transcript.  

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Thus, the Board does not have jurisdiction to review them, and they must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

F.  Service Connection for Basal Cell Carcinoma

The service treatment records do not show any complaints, treatment or diagnosis related to basal cell carcinoma.  The post-service treatment records indicate that a lesion was removed from behind the Veteran's right ear in an August 2007 surgical procedure.  In February 2008, the VA examiner opined that that the Veteran's basal cell carcinoma was resolved, and that he did not have any systematic symptoms as a result of it.

As above, we recognize the sincerity of the arguments advanced by the Veteran that his basal cell carcinoma is service connected.  However, the resolution of such an issue, involving medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, basal cell carcinoma requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  In the present case, there are no competent opinions indicating a relationship between the Veteran's active service and basal cell carcinoma.

Because the evidence preponderates against the claim of service connection for basal cell carcinoma, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

G.  Service Connection for Diabetes Mellitus, Type II

The STRs do not show that the Veteran was diagnosed with any kind of diabetes mellitus, either type I or type II, during his active service or within a year of active service.  The STRs show that in June 1990 he was noted to have negative sugar testing.  The private, post-service treatment records indicate that the Veteran was diagnosed with diabetes in August 2004.

The Veteran testified that he was told that he was a borderline diabetic at the end of his active service.  The Board notes that the STRs do not contain such a notation, and the post-service treatment records indicate that he was diagnosed with type II diabetes mellitus 14 years after his retirement from active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of any complaint or medical treatment for the claimed condition for many years after service).  Furthermore, the record does not establish a causal connection between the Veteran's active service and diabetes mellitus, type II.

We do not doubt the sincerity of the arguments advanced by the Veteran that his diabetes mellitus, type II is service connected.  However, it is well established that the resolution of issues involving medical knowledge requires professional evidence.  See Espiritu, supra.  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, diabetes mellitus requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for diabetes mellitus, type II, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for a nasal deformity, claimed as sinus problems, status post septorhinoplasty, with revision, is denied.

Entitlement to an initial compensable evaluation for GERD is denied.

Entitlement to an initial compensable evaluation for keratosis is denied.

Entitlement to service connection for right trapezius muscle spasms, claimed as right shoulder pain, is denied.

Entitlement to service connection a cervical strain with muscle spasms is denied.

The appeal for service connection for thrombosed hemorrhoids is dismissed.

The appeal for service connection for a bladder disorder is dismissed.

The appeal for service connection for a prostate disorder is dismissed.

[Continued on Next Page]
Entitlement to service connection for basal cell carcinoma is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran underwent a VA examination for his back in February 2006.  The examiner reviewed MRI results from June 2006.  In July 2010 he had another VA back examination, and X-ray images of his back were taken.  Ms. M testified in October 2010 that the Veteran had been told by a neurosurgeon that there was no point in taking an X-ray of his back because they do not show what is wrong with him, and the Veteran indicated that an MRI or CAT scan is needed.  The United States Court of Appeals for Veterans Claims in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In the present case, the Veteran had not had an MRI for approximately four years before the July 2010 VA examination for his back.  Therefore, in order to ensure that the Veteran is given a thorough examination for his lumbar spinal stenosis, he must be scheduled for a new examination which includes an MRI before the claim for an initial evaluation in excess of 20 percent can be decided on the merits.

In March 2008 the Veteran had a VA examination for his eyes.  At the examination he reported difficulty when moving from light to dark, such as entering a tunnel and difficulty looking into a dim area when he was in a lighted area.  The examiner noted that the Veteran's pupil was tonic but had returned to a normal size.  At the time of the examination the Veteran was presbyopic and had no current issues with near focusing due to the tonic pupil.  There was no enlargement of the right eye blind spot in the visual field, and the examiner did not feel that there were effects on usual daily activities.  The examiner did not include any analysis of the difficulties that the Veteran has when moving from a light area to a dark area or when looking into a dark area from a light area.  Since the examiner's analysis did not include the Veteran's complete symptomatology, it is insufficient for adjudication purposes.  See Barr, supra.  Moreover, since it has now been three years since the VA examination for the eyes, the Board finds that the Veteran must be scheduled for another VA eye examination before his claim for entitlement to an initial compensable evaluation for Adie's tonic syndrome can be decided on the merits.

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2010).  In some cases dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions), Diagnostic Codes 9900-9916 (2010).

The Veteran is claiming entitlement to service connection for a dental disorder.  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The record does not contain any post-service dental treatment records.  The Veteran testified at the October 2010 hearing that he needed extensive dental work soon after service.  However, there is no way to know from the evidence of record what dental disorders the Veteran has.  Therefore, on remand, authorization to obtain post-service dental records must be obtained from the Veteran, and he then must be scheduled for a VA dental examination.  See 38 C.F.R. § 17.160(a).

June 1985 Naval hospital records show that the Veteran's tonsils, uvula, and soft palate were surgically removed due to socially unacceptable snoring.  The post-service treatment records indicate that at February 1999 private treatment he reported a history of sleep apnea.  However, the physician indicated that he could not ascertain how the diagnosis was made, and he noted that the Veteran had never undergone a sleep study.  The diagnoses included history of sleep apnea with increased weight over the past two years.  A November 1999 sleep study at a private facility indicated an assessment of "rule out" sleep apnea.  A February 2004 private treatment record indicates that the Veteran was not sleeping well despite taking Ambien.  He was to take melotonin 3 mg at bedtime.  The three salient benchmarks for determining when a VA examination is necessary are competent evidence of a current disability or recurrent symptoms, establishment of an in-service event, injury, or disease, and indication that the current disability may be associated with an in-service event.  McClendon, supra, see 38 C.F.R. § 3.159(c).  The Board finds that,under the standard of McClendon, a VA examination is necessary before the claim can be decided on the merits because there is evidence of a current sleep disorder, there was in-service surgery related to snoring, and it is not clear whether there is a relationship between the current disorder and the in-service disorder that necessitated surgery.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a dental disorder and obstructive sleep apnea, to include snoring, and for increased evaluations for lumbar spinal stenosis, and Adie's tonic syndrome.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for a dentist to examine the Veteran.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service dental records and any post-service records that are obtained.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify the Veteran's current dental disorders.  Furthermore, the examiner's report should indicate whether the Veteran has loss of teeth due to disease such as osteomyelitis or loss of alveolar process as a result of periodontal disease.  The examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any dental disorder was caused directly by or arose during his military service, or whether such incurrence or causation is unlikely (i.e., less than a 50 percent probability).  A rationale should be provided for all opinions.

a.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo an examination for sleep disorders.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's in-service and post-service treatment records.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify any sleep disorders that the Veteran has.  The examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed sleep disorder was caused directly by or arose during his military service, or whether such incurrence or causation is unlikely (i.e., less than a 50 percent probability).  A rationale should be provided for all opinions.

a.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination to evaluate his lumbar spinal stenosis.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding his lumbar spinal stenosis.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), to include an MRI, and all clinical findings should be reported in detail.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination to evaluate Adie's tonic syndrome.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding his Adie's tonic syndrome.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner's analysis of the effect of the Veteran's Adie's tonic syndrome must include consideration of the difficulties that the Veteran reports in his vision when going from light to dark areas and when looking into a dark area from a light area.

6.  Thereafter, the Veteran's claim for service connection for a dental disorder and obstructive sleep apnea and for increased initial evaluations for the service-connected lumbar spinal stenosis and Adie's tonic syndrome should be readjudicated.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


